Citation Nr: 0835720	
Decision Date: 10/17/08    Archive Date: 10/27/08

DOCKET NO.  07-10 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for hypertension, claimed 
as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel




INTRODUCTION

The veteran served on active duty from October 1968 to May 
1970.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2006 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Providence, 
Rhode Island.

The July 2006 rating decision also denied service connection 
for tinnitus.  However, the RO subsequently granted service 
connection for tinnitus in September 2007.  Accordingly, only 
the veteran's hypertension claim is currently in appellate 
status before the Board. 

In April 2008, the veteran withdrew his request for a hearing 
before a Veterans Law Judge.  Accordingly, the veteran's 
claim is now ready for Board review.  


FINDING OF FACT

Hypertension was not manifested during service or for many 
years after discharge from service, was not related to any 
incident or event that occurred during service, and was not 
caused by or aggravated by the veteran's service-connected 
diabetes mellitus.


CONCLUSION OF LAW

Hypertension was neither incurred nor aggravated by active 
service, may not be presumed to have been incurred therein, 
and is not proximately due to or the result of a service-
connected condition.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and 
implemented at 38 C.F.R. § 3.159 (2007), amended VA's duties 
to notify and assist a claimant in developing the information 
and evidence necessary to substantiate a claim.

Under 38 U.S.C.A. § 5103, upon the receipt of a complete or 
substantially complete application, VA must notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim, which information and 
evidence VA will seek to provide and which information and 
evidence the claimant is expected to provide.  The Board 
notes that a "fourth element" of the notice requirement, 
requesting the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, was 
recently removed from the language of 38 C.F.R. § 3.159(b).  
See 38 C.F.R. § 3.159, as amended by 73 Fed. Reg. 23353-23356 
(Apr. 30, 2008).  Consistent with 38 U.S.C.A. § 5103(a), the 
veteran was provided VCAA notice in March 2006 prior to the 
initial adjudication of his claim in the July 2006 rating 
decision.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The 
veteran was provided additional VCAA notice in November 2007.

As explained below, the Board has determined that service 
connection is not warranted for hypertension.  Consequently, 
no disability ratings or effective dates will be assigned, so 
there can be no possibility of any prejudice to the veteran 
in not notifying him of the evidence pertinent to these 
elements.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

With respect to VA's duty to assist the veteran, the RO has 
obtained the veteran's service treatment records and private 
medical records.  A VA medical examination and with medical 
opinion was obtained in May 2006.  The record reveals that 
all available pertinent records have been obtained and that 
the RO has fulfilled the duty to assist the veteran. 

In sum, the Board is satisfied that the originating agency 
properly processed the veteran's claim after providing the 
required notice and that any procedural errors in the 
development and consideration of the claim by the originating 
agency were insignificant and non-prejudicial to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II.  Legal Criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  If hypertension is manifested to a 
degree of 10 percent within one year after separation from 
service, hypertension may be presumed to have been incurred 
in service.  38 C.F.R. §§ 3.307, 3.309.  In addition, if a 
condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptomatology 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

Service connection may also be established on a secondary 
basis for a disability which is proximately due to or the 
result of a service connected disease or injury; or, for any 
increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progression of the nonservice-connected disease.  38 C.F.R. 
§ 3.310(a),(b); see also Allen v. Brown, 7 Vet. App. 439 
(1995) (en banc).

III.  History and Analysis

The record does not reveal, and the veteran does not assert, 
that the veteran developed hypertension during service or for 
many years after discharge from service.

On VA examination in May 2006 the veteran reported that he 
had been diagnosed with hypertension five or six years 
previously.  He stated that he developed diabetes in 
approximately 2004.  After a review of the medical records 
and after examination of the veteran, the May 2006 VA 
examiner opined that the veteran's hypertension was unrelated 
to diabetes mellitus, as it was diagnosed prior to diabetes 
and the veteran had no real renal disease.  

On a VCAA notice response letter dated in December 2007, the 
veteran stated that after talking to his doctor and reviewing 
his records he and his doctor saw that his hypertension was 
diagnosed before the diabetes.

In this case there is no medical evidence relating the 
veteran's hypertension to his service-connected diabetes 
mellitus or to service in general.  There is also no medical 
evidence indicating that the veteran's hypertension is 
aggravated by his service-connected diabetes mellitus.  

Since there is a medical opinion indicating that the 
veteran's hypertension is unrelated to the veteran's service-
connected diabetes mellitus and since there is no medical 
evidence to the contrary, the Board finds that the veteran's 
hypertension was not caused or aggravated by service-
connected diabetes mellitus.  Accordingly, the Board 
concludes that the preponderance of the evidence is against 
the veteran's claim and that service connection for 
hypertension, claimed as secondary to service-connected 
diabetes mellitus is not warranted.  







ORDER

Service connection for hypertension, claimed as secondary to 
service-connected diabetes mellitus, is denied.



____________________________________________
DEBORAH W. SINGLETON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


